DETAILED ACTION
	This Office action is in response to the amendment received December 16, 2020.
The rejection under 35 U.S.C. 102 (a) (1) as being clearly anticipated by ROBINSON et al (9,122,156) is withdrawn in view of the amendment to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,519,215, and claims 1-21 of U.S. Patent 9,122,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed composition of matter in ‘215 claim a photoacid generator in claims 5 and 17 and a crosslinker in claims 6 and 19 along with compounds (I), (II), (III), (IV), (V) and (VI) which meet the recited component (d) to at least one polymer, oligomer, or monomer each comprising two or more crosslinkable functionalities wherein essentially all the functionalities are attached to acid labile protecting groups.  
In U.S. Patent 9,122,156 the claims recite a photoacid generator in claims 5 and 17 and a crosslinker in claims 6 and 19 formulated with compounds (I), (II), (III), (IV), (V) and (VI) which meet the recited component (d) of the current claims which recite at least one polymer, oligomer, or monomer each comprising two or more crosslinkable functionalities wherein essentially all the functionalities are attached to acid labile protecting groups.  

The rejection is repeated wherein the terminal disclaimer identifies a party who is not the applicant.  For cases filed on or after September 16, 2012, the terminal disclaimer must specify the extent of the applicant’s ownership.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON et al (9,519,215)

    PNG
    media_image1.png
    245
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    873
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    64
    576
    media_image3.png
    Greyscale

ROBINSON et al ‘215 disclose a composition of matter comprising a polymer, an oligomer or monomer having the structures with an acid labile leaving group as seen in columns 14, wherein the crosslinker can be used alone or in a mixture of a resin such as melamine resins as seen in line 45, a photoacid generator in column 11, line 25 to column 13, line 65 and a crosslinker as seen in column 13, line 66,  to column 14, line 67.
ROBINSON et al lack a working example having a composition containing a mixture of one or more crosslinkers leaving the composition with a resin and the claimed monomer.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to insert the disclose mixture of crosslinkers into Formulation 1 to form a negative working material as taught in column 14 with the reasonable expectation of same or similar results of forming good photolithographic patterns. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J.Chu
November 17, 2021